Citation Nr: 1220180	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970; his DD Form 214 (Report of Discharge) reflects awards indicative of participation in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded entitlement to service connection for PTSD and assigned an initial 50 percent rating, effective February 14, 2007.  The Veteran disagreed with the initial rating assigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the RO/AMC.

The Board notes that the rating decision in the Virtual VA electronic claims file appears to have addressed, among other things, the claim for a higher PTSD disability rating, continuing the 50 percent rating initially assigned.  That rating decision listed VA treatment records from Hampton VA Medical Center (VAMC) dating from August 12, 2010 through July 20, 2011.  However, those records are not included in the Virtual VA file nor in the claims file.  Moreover, the last VA treatment record contained in the claims file is dated in November 2009.  Accordingly, on remand, VA treatment records from the Hampton VAMC should be associated with the Veteran's claims file or Virtual VA file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records from the Hampton VAMC and any associated VA clinics dating since November 2009.  The records should be associated with the claims file or Virtual VA file.  If any identified records are not available the claims file should be annotated as such and the Veteran notified of such.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of any private health care providers who have treated him for PTSD since March 2007.  After securing any necessary release, the RO/AMC should request any relevant records identified.  If any identified records are not available the claims file should be annotated as such and the Veteran notified of such.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative or agent should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


